Citation Nr: 1046352	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  04-33 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for traumatic arthritis of the right knee.  

2.  Entitlement to an evaluation in excess of 10 percent for 
postoperative residuals of arthroscopy of the left knee with 
debridement of chondromalacia, excluding the period during which 
the Veteran has been awarded a temporary total evaluation. 

3.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to November 1989.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from October 2002, January 2003, and July 2003 
of various decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi.

The Veteran originally testified at a video conference hearing in 
December 2005.  The Veterans Law Judge that conducted the hearing 
left the Board.  The Board wrote to the Veteran and advised him 
of that fact and offered the Veteran the opportunity to have a 
new hearing in November 2007.  See 38 C.F.R. § 20.707 (2010).  
The Veteran responded in December 2007 and elected to have a new 
Travel Board hearing.  In March 2008 the Veteran testified at a 
Travel Board hearing before the undersigned Acting Veterans Law 
Judge.  A transcript of this hearing is associated with the 
claims folder.

This case was previously before the Board in April 2006, January 
2008, October 2008, and March 2010, on which occasions it was 
returned for additional development.




FINDINGS OF FACT

1.  During the entire period on appeal the Veteran's right knee 
did not manifest a range of motion of flexion limited to 45 
degrees or less, or extension limited to 10 degrees or more.  
There is no evidence of any impairment of the tibia and fibula.  
There is no objective evidence of any recurrent subluxation or 
lateral instability of the right knee as evidenced by negative 
McMurray's, Lachmans, drawer, and varus and valgus stress tests.  

2.  During the entire period on appeal the Veteran's left knee 
did not manifest a range of motion of flexion limited to 45 
degrees or less, or extension limited to 10 degrees or more.  
There is no evidence of any impairment of the tibia and fibula.  
There is no objective evidence of any recurrent subluxation or 
lateral instability of the left knee as evidenced by negative 
McMurray's, Lachmans, drawer, and varus and valgus stress tests.

3.  The Veteran's service-connected disabilities include the 
following: traumatic arthritis of the right knee, evaluated as 10 
percent disabling, effective December 22, 2000, and status post 
arthroscopy of the left knee with debridement of chondromalacia, 
evaluated as 10 percent disabling effective December 22, 2000, 
100 percent disabling, effective August 14, 2003, and 10 percent 
disabling, effective October 1, 2002.  The RO assigned a combined 
disability evaluation of 20 percent, effective December 22, 2000, 
100 percent, effective August 14, 2002, and 20 percent, effective 
October 1, 2002, for these service-connected disabilities.

4.  The Veteran's service-connected disabilities are not shown to 
be of such a nature and severity as to preclude the performance 
of all types of substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 10 
percent for traumatic arthritis of the right knee have not been 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 4.1, 4.7, 4.71a, Diagnostic Codes 5003, 5014, 5256, 5257, 
5260, 5261, 5262 (2010).

2.  The criteria for the assignment of a rating in excess of 10 
percent for postoperative residuals of arthroscopy of the left 
knee have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes 5003, 5014, 
5256, 5257, 5259, 5260, 5261, 5262 (2010).

3.  The requirements for a total evaluation based on individual 
unemployability due to service-connected disabilities have not 
been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

In a claim for an increased evaluation, the VCAA requirement is 
generic notice, that is, the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).

In regard to the Veteran's claim of entitlement to an initial 
evaluation in excess of 10 percent for traumatic arthritis of the 
right knee, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In Dingess, 
the Court held that in cases where service connection has been 
granted and an initial disability rating and effective date have 
been assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Id. at 490-91.  
Thus, VA's duty to notify in this case has been satisfied.

In regard to the Veteran's claim of entitlement to an evaluation 
in excess of 10 percent for postoperative residuals of 
arthroscopy of the left knee with debridement of chondromalacia, 
the VCAA duty to notify was satisfied by way of a letter sent to 
the appellant in October 2002 that fully addressed all notice 
elements and was sent prior to the initial AOJ decision in this 
matter.  The letter informed the appellant of what evidence was 
required to substantiate the claim and of the appellant's and 
VA's respective duties for obtaining evidence.

In regard to the Veteran's claim of entitlement to a TDIU, the 
duty to notify was not satisfied prior to the initial unfavorable 
decision on the claim by the AOJ.  Under such circumstances, VA's 
duty to notify may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be cured 
by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (where notice was not provided prior to the 
AOJ's initial adjudication, this timing problem can be cured by 
the Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as an SOC or SSOC, is sufficient to cure a timing 
defect).  

In this case, the VCAA duty to notify was satisfied subsequent to 
the initial AOJ decision by way of a letter sent to the appellant 
in February 2005 that fully addressed all notice elements.  The 
letter informed the appellant of what evidence was required to 
substantiate the claim and of the appellant's and VA's respective 
duties for obtaining evidence.  Although the notice letter was 
not sent before the initial AOJ decision in this matter, the 
Board finds that this error was not prejudicial to the appellant 
because the actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not only 
has the appellant been afforded a meaningful opportunity to 
participate effectively in the processing of her or his claim and 
given ample time to respond, but the AOJ also readjudicated the 
case by way of a supplemental statement of the case issued in 
July 2005 after the notice was provided.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect the 
essential fairness of the adjudication.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained VA treatment records.  The 
Veteran submitted relevant private treatment records from 
Greenwood Leflore Hospital, Greenwood Orthopedic Clinic, 
Greenville Clinic, and Drs. H.K. and J.A., and was provided an 
opportunity to set forth his contentions during a hearing before 
the undersigned Acting Veterans Law Judge.  In addition, the 
records regarding the Veteran's application for Social Security 
Administration (SSA) benefits were obtained and associated with 
the claims folder.  The appellant was afforded VA medical 
examinations in May 2001, August 2002, June 2004, October 2006, 
and December 2009.  

The Board notes that, in Bryant v. Shinseki, 23 Vet. App. 488 
(2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that 
the Veterans Law Judge who chairs a hearing fulfill two duties to 
comply with the above the regulation.  These duties consist of 
(1) the duty to fully explain the issues and (2) the duty to 
suggest the submission of evidence that may have been 
overlooked.  

Neither the Veteran nor his representative has asserted that VA 
failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified 
any prejudice in the conduct of the RO/Board hearing.  By 
contrast, the hearing focused on the elements necessary to 
substantiate the claims and the Veteran, through his testimony 
regarding his knee symptomology, including limitation of motion, 
instability, and pain, demonstrated that he had actual knowledge 
of the elements necessary to substantiate his claim for 
benefits.  As such, the Board finds that, consistent with Bryant, 
the Veteran's Law Judge complied with the duties set forth in 
38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the 
claims based on the current record.

The Board previously remanded these claims in April 2006 for the 
Veteran to be contacted and asked to identify all the medical 
treatment providers since June 2004 and to obtain and associate 
with the claims folder any records identified after securing 
necessary releases.  The Board also ordered that the Veteran's 
SSA disability benefit records be obtained and associated with 
the claims folder.  Finally, the Board ordered that the Veteran 
be afforded a VA examination.  The Veteran was afforded the 
ordered notice in April 2006 and was afforded a VA examination in 
October 2006.  However, the Veteran's SSA records were not 
obtained and associated with the claims file. 

The Board again remanded these claims in January 2008 for the 
Veteran to be scheduled for a new travel board hearing.  Pursuant 
to the Board's remand, a new travel Board hearing was held in 
March 2008. 

The Board again remanded these claims in October 2008 for 
additional records to be obtained and for the Veteran to be 
afforded a VA examination.  The Veteran was afforded additional 
notice in April 2009, an electronic copy in the form of a compact 
disc, of the Veteran's SSA records were associated with the 
claims file, and, as was subsequently discovered, was afforded a 
VA examination in December 2009.

The Board again remanded these claims in March 2010 because it 
appeared from the records associated with the claims file that 
the Veteran had not been afforded a VA examination pursuant to 
the Board's October 2008 remand orders, for additional records, 
and for the Veterans' SSA records to be printed off of the 
electronic media and associated with the claims file.  
Subsequently, pursuant to the March 2010 Board remand, the report 
of the Veteran's December 2009 VA examination was associated with 
the claims file and the Veteran's SSA records were printed out 
and associated with the claims file.

As such, the Board is satisfied that the RO has substantially 
complied with the orders of the April 2006, January 2008, October 
2008, and March 2010 remand orders.  See Dyment v. West, 13 Vet. 
App. 141, 146- 47 (1999) (regarding substantial compliance); see 
also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran).

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

II.  Higher Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  38 
C.F.R. § 4.1.  Other applicable, general policy considerations 
are: interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; resolving 
any reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises 
from the initially assigned rating, consideration must be given 
as to whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Moreover, staged ratings are appropriate in any increased-rating 
claim in which distinct time periods with different ratable 
symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Pyramiding, the evaluation of the same disability, or the same 
manifestation of a disability, under different diagnostic codes, 
is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, 
for a Veteran to have separate and distinct manifestations 
attributable to the same injury, which would permit a rating 
under several diagnostic codes.  The critical element permitting 
the assignment of multiple ratings under several diagnostic codes 
is that none of the symptomatology for any one of the conditions 
is duplicative or overlapping with the symptomatology of the 
other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks entitlement to an initial evaluation in excess 
of 10 percent 
for traumatic arthritis of the right knee and entitlement to an 
evaluation in excess of 10 percent for postoperative residuals of 
arthroscopy of the left knee with debridement of chondromalacia, 
excluding the period during which the Veteran has been awarded a 
temporary total evaluation. 

The Veteran's right knee disorder is currently evaluated as 10 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5010-5260, and the Veteran's left knee disorder is evaluated as 
10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5259, with the exception of the period during which the 
Veteran was awarded a temporary total evaluation for 
convalescence after left knee surgery.

Evaluations are assigned under Diagnostic Code 5010 for traumatic 
arthritis as they are for degenerative arthritis under Diagnostic 
Code 5003.

Degenerative arthritis established by X-ray findings is rated on 
the basis of limitation of motion under the appropriate 
Diagnostic Codes for the specific joint or joints involved 
(Diagnostic Code 5200, etc.).  When, however, limitation of 
motion of the specific joint or joints involved is noncompensable 
under the appropriate Diagnostic Codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a 
and Part 4, Diagnostic Code 5003.

Under the criterion for limitation of flexion for the leg a 
noncompensable evaluation is assigned where flexion is limited to 
60 degrees.  A 10 percent rating is warranted where flexion is 
limited to 45 degrees.  A 20 percent evaluation is for 
application where flexion is limited to 30 degrees.  Finally, a 
30 percent rating applies where flexion is limited to 15 degrees.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under the criteria for limitation of extension for the leg, a 
noncompensable rating is assigned for a limitation of extension 
of the leg to 5 degrees.  When extension is limited to 10 
degrees, a 10 percent rating is assigned.  A 20 percent rating is 
appropriate where extension is limited to 15 degrees.  A 30 
percent rating is assigned in the case of extension limited to 20 
degrees.  A 40 percent rating is appropriate where extension is 
limited to 30 degrees.  A 50 percent rating is assigned for 
limitation of extension to 45 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Diagnostic Code 5262 provides ratings based on impairment of the 
tibia and fibula.  Malunion of the tibia and fibula with slight 
knee or ankle disability is rated 10 percent disabling; malunion 
of the tibia and fibula with moderate knee or ankle disability is 
rated 20 percent disabling; and malunion of the tibia and fibula 
with marked knee or ankle disability is rated 30 percent 
disabling.  Nonunion of the tibia and fibula with loose motion, 
requiring a brace, is rated 40 percent disabling.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262.

Diagnostic Code 5256, which governs ankylosis of the knee, 
permits a 30 percent rating for favorable angle in full 
extension, or in slight flexion between 0 degrees and 10 degrees, 
while a Veteran will garner a 40 percent rating with flexion 
between 10 and 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5256.  When a Veteran has flexion between 20 degrees and 45 
degrees a 50 percent rating is appropriate and knee ankylosis 
that is extremely unfavorable, with flexion at an angle of 45 
degrees or more, warrants a maximum 60 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5256.

Under Diagnostic Code 5257, a 10 percent rating will be assigned 
with evidence of slight recurrent subluxation or lateral 
instability of a knee; a 20 percent rating will be assigned with 
evidence of moderate recurrent subluxation or lateral 
instability; and a 30 percent rating will be assigned with 
evidence of severe recurrent subluxation or lateral instability.  
See 38 C.F.R. § 4.71a.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, 
pain is inapplicable to ratings under Diagnostic Code 5257 
because it is not predicated on loss of range of motion.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and limitation 
of extension of the same knee.  Specifically, where a Veteran has 
both a limitation of flexion and a limitation of extension of the 
same leg, the limitations must be rated separately to adequately 
compensate for functional loss associated with injury to the leg.  
However, a separate rating must be based on additional 
compensable disability.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 
Fed. Reg. 59990.

The Board observes that the words "slight," "moderate," and 
"severe" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just," under 38 C.F.R. § 4.6.  It should also be noted that use 
of descriptive terminology such as "mild" by medical examiners, 
although an element of evidence to be considered by the Board, is 
not dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

It should also be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration 
of functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability, and incoordination.

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate 
II.  

In August 2000 the Veteran underwent an extremity ultrasound.  
The test revealed no evidence of mass or cystic structure in the 
popliteal fossa of the right or left leg.  The veins in those 
regions were noted to fully compress and to show no evidence of 
deep vein thrombosis.

In a private treatment note, dated in August 2000, the Veteran 
was reported to complain of bilateral knee pain as well as 
numbness and tingling in the left leg below the knee.  The 
Veteran was diagnosed with paresthesias.

In a private treatment note, dated in August 2000, the Veteran 
was reported to complain of knee pain that prevents him from 
working as a stand-up forklift operator without discomfort to his 
knees.  X-rays of the knees revealed them to "essentially look 
okay."  The Veteran had tenderness in his knees generally, no 
effusions, mild joint line tenderness, and some painful motion.  
The physician was unable to detect any instability.  

In a follow up private treatment note, dated in September 2000, 
the Veteran's knees were noted to be no better.  The Veteran 
reported that he was unable to work.  The Veteran had some joint 
line tenderness and some questionable instability.  The Veteran 
was noted to have some history of locking.  

In September 2000 the Veteran underwent a private magnetic 
resonance imaging (MRI) scan of the knees.  The scan revealed no 
ligamentous or meniscal abnormality within either knee, very 
small joint effusion bilaterally, and thinning of the articular 
cartilage over the anterior aspect of the distal femur 
bilaterally.

In November 2000 the Veteran underwent an orthopedic consultation 
at the VA.  Physical examination of the knees revealed no 
effusion, moderately tender paterllar facets, a positive 
patellofemoral grind test, no crepitus, and a range of motion of 
0 to 130 degrees.  The Veteran's knees were noted to be stable 
and neurovascularly intact.  X-rays of the knees revealed the 
left knee to be normal and the right knee to have early 
osteoarthritic changes.  

In a VA treatment note, dated in May 2001, the Veteran reported a 
history of knee pain, swelling, and stiffness for seven to eight 
years.  The Veteran indicated that he used to jump out of planes 
but reported no other trauma.  He stated that his pain was 
initially intermittent with weight bearing but has since become 
constant.  The Veteran complained of morning stiffness and 
gelling in the knees that does not really resolve.  He indicated 
that during the prior summer he developed tingling distal to the 
left knee that resolved in 24 hours and had not had any since 
that time.  The Veteran stated that his knees slip out sometimes 
while walking and that they lock up occasionally.  Physical 
examination of the knees revealed no effusion or warmth.  The 
Veteran's knees were positive for crepitus.  X-rays were noted to 
reveal right knee osteoarthritic changes.  The Veteran was 
diagnosed with early osteoarthritis. 

In a May 2001 addendum to the VA treatment note, the Veteran was 
noted to have a left knee medial osteophyte by X-ray examination, 
to have no effusion in the knees, good range of motion in both 
knees but coarse crepitation, and no instability.  The Veteran 
was diagnosed with early degenerative joint disease.

In May 2001 the Veteran was afforded a VA Compensation and 
Pension (C&P) joints examination.  The Veteran reported that he 
developed pain in his knees seven or eight years prior to the 
exam.  He stated that the pain developed in his left knee and 
that there was no specific injury.  The Veteran indicated that 
the left knee swelled occasionally.  The pain increased with 
weight bearing and occurred with prolonged sitting.  The Veteran 
reported that sometimes the left knee slipped out of place when 
he walked and that it reduced itself a split second later.  He 
indicated that this was painful and that it had caused him to 
fall on several occasions.  The Veteran reported that this 
slipping occurred once a week.  Physical examination revealed 
full extension and 120 degrees of flexion in the left knee.  He 
had slight swelling in the left knee but no detectable effusion.  
He had moderate retropatellar crepitation in the left knee.  The 
examiner could not detect any patellar instability in his left 
knee.  The Veteran was tender over his left knee medial joint 
line and the collateral ligaments were stable to varus and valgus 
stress in extension and 30 degrees of flexion.  The anterior 
drawer test, posterior drawer test, and Lachman test were 
negative.  X-rays of the left knee revealed slight narrowing of 
the articular cartilage in the medial compartment, narrowing 
within the normal range, tiny osteophytes on the medial femoral 
condyle, and no  significant subchondral sclerosis or loose 
bodies.  The Veteran was diagnosed with chondromalacia of the 
left patella and minimal osteoarthritis of the left knee.

In a VA treatment note, dated in June 2001, the Veteran was noted 
to have been off work due to knee pain.  His knees were noted to 
have no effusion, moderately tender patellar facets, positive 
patellofemoral grind test, a range of motion of 0 to 130 degrees, 
no crepitus, to be stable, and to be neurovascularly intact.  The 
Veteran was noted to have chronic anterior knee pain and to have 
minimal early degenerative changes on X-ray examination with the 
right greater than the left.

In a September 2001 treatment note, the Veteran complained of 
bilateral anterior knee pain.  The Veteran was noted to have no 
effusion and mild pain around the patella.

In a November 2001 treatment note, the Veteran reported that he 
was unable to walk prolonged distances, climb stairs, or play 
sports due to his bilateral knee pain.  The Veteran reported 
intermittent effusions of the bilateral knees.  Examination of 
the knees revealed positive patellar grind, stable varus/valgus 
stress, and no effusion bilaterally.

In a treatment note dated in December 2001 the Veteran was noted 
to have a positive patella grind test and to be stable to varus 
and valgus stress.  The Veteran as diagnosed with bilateral 
chondromalacia patella.

In February 2002 the Veteran complained of left knee pain at 
patellofemoral and medial tibiofemoral joint.  The Veteran was 
reported to have a good range of motion of 0 to 120 and good 
stability of the collateral and cruciate ligaments.  There was 
minimal crepitus of patella and pain on weight bearing.  The 
Veteran was diagnosed with advanced chondromalacia patellofemoral 
and tibiofemoral and early degenerative arthritis patellofemoral 
and tibiofemoral joint left knee and the right knee.

In a March 2002 VA orthopedic clinic note, the Veteran was 
reported to have been diagnosed with degenerative joint disease 
of the bilateral knees.  The Veteran indicated that he has given 
up construction and has not worked for two years due to his knee 
pain.  The Veteran reported that he is able to walk up to a mile, 
has popping, catching, and some give-outs of the knees, with 
medial joint line localization and patellofemoral localization in 
the bilateral knees.  Physical examination revealed range of 
motion of 0 to 125 degrees, subpatellar crepitus, some medial 
tibiofemoral crepitus.  There was good ligamentous stability both 
collaterals and curicates, good patellofemoral tracking, and no 
marked increase in fluid, slight if any.  The Veteran was noted 
to have degenerative changes of the knee primarily in the tibial 
spines and some possible loose bodies in the intercondylar notch 
or ossicles in the notch.  His articular cartilage spaces were 
fairly preserved but there was some thinning.  The Veteran was 
diagnosed with degenerative joint disease mild to moderate, 
symptomatic.  The Veteran was recommended debridement by 
arthroscopy.

In a treatment note dated in May 2002 the Veteran reported 
increasing bilateral knee pain.  The pain was noted to be worse 
at the start of activity.  The Veteran indicated that he had 
occasional locking and catching of his left knee and none in his 
right knee.  The Veteran reported some instability of the 
bilateral knees.  Physical examination of the left knee revealed 
no effusion, no crepitus with flexion, and flexion to 150 
degrees.  He had severe medial joint line tenderness to 
palpation, no lateral joint line tenderness to palpation.  He had 
1+ instability of his medial collateral ligament and no 
instability of the lateral collateral ligament.  He had a stable 
Lachman test.  Examination of the right knee revealed no 
effusion, some crepitus with flexion.  The Veteran was able to 
flex to 150 degrees.  He had no medial or lateral joint line 
tenderness to palpation.  He had 1+ laxity of the medial 
collateral ligament.  There was no lateral collateral ligament 
laxity.  His anterior cruciate ligament was stable.  X-rays 
revealed moderate arthrogenic changes about the right knee with 
some osteophytosis laterally and degenerative joint disease of 
the patellofemoral joint.  X-rays of the left knee revealed mild 
degenerative changes about the patellofemoral joint.  The Veteran 
was diagnosed with degenerative joint disease of the bilateral 
knees with the right greater than the left and medial meniscus 
tear of the left knee.  

In August 2002 the Veteran was afforded a VA C&P joints 
examination.  The Veteran reported that he has right knee pain 
that was constant but varied in severity.  He had swelling of the 
right knee at times and generally had more problems with 
prolonged periods of standing or walking or sitting.  The Veteran 
indicated that the knee will give way sometimes and that he 
typically wears a brace on both knees.  The Veteran stated that 
he had not worked in the prior two years due to his knee 
problems.  Physical examination revealed the right knee to have a 
range of motion of 0 to 125 degrees with no pain on motion.  He 
had patellofemoral crepitation.  There was tenderness to 
palpation about the patellofemoral joint as well as some positive 
patellar grind test.  The Veteran had some tenderness to 
palpation over the area of the medial joint line.  There was no 
ligamentous instability.  The Veteran was diagnosed with 
degenerative joint disease of the right knee, symptomatic.

In August 2002 the Veteran underwent a debridment of the CM of 
the left knee and removal of loose cartilaginous fragment from 
the medial joint compartment.  The Veteran was diagnosed with 
Grade 2 chondromalacia of the patella, Grade 3 chondromalacia of 
the femoral trochlea, and chrondral fragmentation from 
patellofemoral joint in medial joint compartment.

In September 2002 the Veteran was reported to be doing well 
without complaints except for some giving way of the knee.  The 
meniscus, both on the medial and lateral side, was intact and his 
anterior cruciate ligament was intact.  The knee was stable to 
varus and valgus stress and had a negative Lachman.  There was no 
effusion of the knee, full range of motion of the left knee 
without pain, and minimal medial joint line tenderness.  The 
Veteran was diagnosed with status post left knee arthroscopy with 
debridement of chordromalacia of the patellofemoral joint.

In October 2002 the Veteran was noted to have bilateral full 
range of motion with some pain.  Motor and sensory tests were 
within normal limits.  

In a VA treatment note, dated in October 2002, the Veteran was 
reported to be approximately 2 months postoperative for 
debridement of chondromalacia of the left patella.  The Veteran 
still had pain and swelling of the left knee and was still on 
remedial rehabilitation.  The Veteran indicated that if he sits 
for any length of time his knee becomes stiff and if he stays on 
his knee for any length of time his knee swells with pain.  
Examination of the left knee revealed tenderness to palpation, 
stable medially and laterally as well as posteriorly and 
anteriorly, crepitation with motion, swelling to the knee 
particularly around the patellar bursa.  The range of motion was 
0 degrees of extension and 80 degrees of flexion with pain.

In December 2002, the Veteran was noted to be postoperative for 
arthroscopic surgery.  He was reported to be able to walk a block 
and stand for 30 minutes.  The knee was noted to have some 
intermittent swelling.  The Veteran was diagnosed with 
chondromalacia of the knees and degenerative arthritis.

In February 2003 the Veteran was noted to have left knee pain at 
the patellofemoral and medial tibiofemoral joint, good motion 0 
to 120 degrees, and good stability of the collateral and cruciate 
ligaments.  There was minimal crepitus of patella and pain on 
weight bearing.  The Veteran was diagnosed with advanced 
chondromalacia patellofemoral and tibiofemoral and early 
degenerative arthritis patellofemoral and tibiofemoral joint left 
knee and the right knee.  

In May 2003 the Veteran underwent Synvisc injections and was 
diagnosed with arthritis in both knees.  In May 2003 and June 
2003 the Veteran complained of intractable knee pain.  The 
Veteran was administered Hyalgan injections into both knees and 
was diagnosed with bilateral knee arthritis.

In July 2003 the Veteran was noted to be diagnosed with mild 
bilateral knee osteoarthritis.  The range of motion of the knees 
was full and there was no definite effusion.  There was medial 
joint line tenderness but no lateral joint line tenderness.  The 
Veteran ambulated with no limp.  X-rays revealed mild 
osteoarthritis of the tibiofemoral joint bilaterally.  The 
Veteran was diagnosed with symptomatic osteoarthritis of both 
knees.

In October 2003 the Veteran was diagnosed with osteoarthritis of 
the knees and in February 2004 the Veteran was diagnosed with 
degenerative joint disease of the knees.

The Veteran underwent a private medical evaluation in February 
2004.  The Veteran complained of arthritis in both knees, almost 
daily swelling in both knees, and pain in both knees.  The 
Veteran indicated that his knees swelling with even minimal 
standing or walking and that he had pain in his knees daily.  The 
Veteran was noted to wear knee braces at times and to use a cane 
to ambulate.  Gait was normal and deep tendon reflexes were 
normal and symmetric.  The Veteran was diagnosed with bilateral 
chondromalacia patella and status post arthroscopic surgery to 
the left knee for chondromalacia patella.  The physician noted 
that the Veteran could do heavy lifting up to 70 pounds.  The 
Veteran could not do heavy carrying of 45 pounds and over.  The 
Veteran could do straight pulling eight hours plus.  The Veteran 
can reach above his shoulder.  He could use his fingers and both 
hands.  He could not walk eight plus hours a day.  The Veteran 
could not stand eight hours plus per day.  He could not do 
repeated bending eight plus hours per day.  He had visual 
abilities and hearing abilities to do his job.  The physician 
noted that the Veteran should work at approximately light duty as 
defined by the Department of Labor.

At a hearing before a Decision Review Office in March 2004 the 
Veteran indicated that he had trouble bending his knees and that 
he could not stand or sit for too long.  He stated that when he 
sits for too long he has knee pain.  The Veteran reported that he 
used braces to support his knees.  He said that prior to surgery 
his knee used to slip a lot, without warning, when he was 
walking.

In an April 2004 treatment note the Veteran was reported to 
complain of knee popping, clicking, and locking up.  The Veteran 
had bilateral hinged knee braces; however, he was not wearing 
them at the time of the treatment.  Physical examination of the 
knees revealed normal gait, full range of motion bilaterally, no 
effusion, some mild crepitus of the right knee, medial joint line 
tenderness of the right and left knee, and the knees were stable 
to varus and valgus stress.  The Veteran was diagnosed with mild 
osteoarthritis of both knees.  The Veteran was reported to be 
unemployed and in school studying elementary education.

In a letter from the U.S. Postal Service, dated in April 2004, 
the Veteran was reported to be unable to work at the Postal 
Service due to his disabilities as evaluated by a medical 
examiner.  The letter indicated that the inability to work for 
the PO was due to the Veteran's limitations including limitations 
on bending, lifting, kneeling, sitting, and stooping.

In June 2004 the Veteran was afforded a VA C&P joints 
examination.  The Veteran complained of bilateral knee pain with 
activities that required him to stand or walk.  He reported that 
he had to give up his job as a forklift operator three years 
prior due to his knee condition.  The Veteran reported that he 
has more symptoms in the right knee than the left knee.  The 
Veteran was not able to participate in any recreational activity 
that would require prolonged standing or squatting.  The Veteran 
was able to perform his activities of daily living without 
difficulty.  He used no assistive devices routinely; however, he 
indicated that he may use a cane for a day or two when he has and 
exacerbation.  The Veteran indicated that these instances were 
relatively infrequent.  Physical examination revealed a slight 
limp seeming to give to his right leg.  Examination of the right 
knee revealed crepetitation with motion, tenderness throughout 
the joint space as well as within the patellofemoral groove, pain 
was elicited by manipulation, stable anteriorly and posteriorly 
as well as medially and laterally.  The range of motion was 0 to 
90 degrees of flexion.  There was pain in forced extension and 
forward flexion.  Repetitive motion did not change the range of 
motion of the right knee.  Examination of the left knee revealed 
crepitation with motion, tenderness with manipulation and 
palpation of the knee, range of motion was 0 to 90 degrees of 
flexion, passive flexion could occur to 110 degrees with pain and 
resistance, repetitive motion did not change the range of motion 
or the nature of the pain.  X-ray examination showed narrowing of 
the medial compartments bilaterally with arthritic changes.  The 
examiner diagnosed the Veteran with degenerative joint disease of 
both knees.

In July 2004 the Veteran underwent an MRI of the right knee.  The 
MRI revealed no meniscal tears, intact collateral ligaments, 
normal posterior cruciate ligament, attenuated anterior cruciate 
ligament that may be partially torn but some of the fibers were 
intact, and juxtartular hypertrophic spurring.

In July 2004 the Veteran underwent an MRI of the left knee.  The 
MRI revealed juxtarticular hypertrophic spurring, no meniscal 
tears, intact cruciate and collateral ligaments, and a small 
amount of edema in the medial aspect of the tibial metaphysic 
posteriorly.  The MRI was noted to suggest degenerative change.

In a statement dated in September 2004, the Veteran indicated 
that he was denied employment by the United States Postal Service 
due to his disorders.

In April 2005 the Veteran underwent an X-ray that revealed mild 
to moderate narrowing of both knee joints slightly greater on the 
right, and hypertrophic spurring present in the knee joints and 
the right patellofemoral joint. 

In May 2005 the Veteran was noted to have bilateral knee braces.  
Physical examination revealed antalgic gait, full range of motion 
of the bilateral knees, generalized crepitus bilaterally, medial 
and lateral joint line tenderness at the right knee, medial joint 
line tenderness at the left knee, and to be stable to varus and 
valgus stress.  The Veteran was diagnosed with mild 
osteoarthritis bilaterally.

In a May 2005 private examination by Dr. J.A. the Veteran was 
noted to only be able to squat one fourth of the way down and to 
have 4/5 strength in the quadriceps and hamstrings bilaterally.  
The knees were tender to palpation along the medial and lateral 
joint lines and the Veteran had muscle guarding.  The Veteran was 
able to tolerate 50 degrees of flexion on the right and 65 
degrees of flexion on the left.  The Veteran was noted to have 
bilateral mild effusions and the knees were tender to palpate 
along the medial and lateral joint lines.  The Veteran was noted 
to walk with a slight limp favoring the right leg.

In May 2005 the Veteran underwent private X-rays of the left and 
right knees that revealed very early degenerative changes could 
not be excluded.

At hearing before a Veterans Law Judge in December 2005, the 
Veteran reported that at his prior VA examination the examiner 
misjudged when the Veteran first felt pain in his knee during the 
range of motion testing.  The Veteran stated that he can feel and 
hear grinding in his knee.  He indicated that he was provided the 
knee braces by the VA hospital and that he has some instability 
with his knees.  The Veteran also stated that his condition had 
become more severe since the prior examination.

In July 2006 the Veteran indicated that his knees were getting 
worse.  Physical examination revealed full range of motion to 125 
degrees of flexion in both knees, small effusions, mild joint 
line tenderness, and no limp.  The Veteran was diagnosed with 
early to moderate osteoarthritis in both knees.

In October 2006 the Veteran was afforded a VA C&P joints 
examination.  The Veteran described his knee pain as a sharp achy 
pain of a severity of 4 out of 10 to a flare of pain of 8 out of 
10.  He stated that he usually has daily flares of pain.  The 
pain is provoked by standing, walking, and sitting too long.  He 
reported that he needed to change positions, stretch his knee, 
and rest his knee.  The Veteran associated symptoms of weakness, 
stiffness, and occasional swelling with his knees.  The Veteran 
reported that the knees occasionally give way as well as lock up.  
The Veteran indicated that he sometimes uses a cane for walking 
during flare ups.  He had a brace for both knees.  The Veteran 
was employed teaching social science in a high school full time 
since August 2006.  The Veteran indicated that he has knee pain 
that interferes with his employment and that he has lost about 5 
days of work since August 2006 due to his knee disorders.  No 
physician has given the Veteran a written prescription for 
complete rest in the past 12 months.  Physical examination 
revealed that the Veteran had a slight limp in favor of both 
legs.  The Veteran had difficulty standing on his toes but was 
able to stand on toes and walk on them for a few steps with 
difficulty.  The Veteran was not able to squat down completely 
due to knee pain.  The range of motion of the right knee was 0 to 
110 degrees of flexion and the range of motion of the left knee 
was 0 to 90 degrees of flexion.  The Veteran had full extension 
in both knees.  Retropatellar crepitus was noted.  Tenderness was 
noted to the retropatellar with pressure.  Pain was noted along 
the joint line on both sides.  Stability tests of the medial and 
lateral collateral ligaments in both neutral and 30 degrees 
flexion of the knees were negative bilaterally.  Anterior and 
posterior cruciate ligaments including the Lachman and drawer 
test were negative bilaterally.  The McMurray tests were negative 
bilaterally.  Quadriceps and hamstring muscle strength was 5/5 
bilaterally.  Pain was noted throughout the range of motion and 
more so at the end of the flexion of the knees with the left 
being greater than the right.  Repetitive movement failed to show 
any change in the range of motion.  The examiner noted that any 
exerted activities to both knees would most likely provoke a 
flare of pain but would not preclude him from any occupation 
opportunity.  The examiner diagnosed the Veteran with status post 
arthroscopic surgery of the left knee with no clinical evidence 
of instability and degenerative joint disease in both knees.  The 
examiner stated that the condition was at least 50 percent or 
lesser degrees to preclude him from obtaining or maintaining 
substantial gainful employment.

At a hearing before a Veterans Law Judge in March 2008 the 
Veteran reported that he needed to wear knee braces for support.  
He indicated that has fallen down due to his knees giving way.  
The Veteran stated that he could not get work with the Post 
Office due to his knee disorder.  He indicated that his problem 
with his employment was the standing involved.  The Veteran 
reported that he was currently employed.  The Veteran stated that 
he had knee pain and grinding on motion.  He also reported that 
he has laxity of the knees.

In October 2006 the Veteran was noted to have early degenerative 
changes with subcondyle sclerosis, decreased joint space, and 
osteophyte formation.  The disorders were noted to be more severe 
in the right knee.  It was reported that MRIs revealed no 
meniscus tear or other symptoms that would lead to arthroscopic 
surgery in the right knee.  The Veteran was diagnosed with 
bilateral knee arthrosis, mild to moderate.

In December 2009 the Veteran was afforded a VA C&P examination.  
The Veteran reported that he had constant sharp and shooting pain 
on the medial aspect of his left knee and on the anteromedial 
aspect of the right knee.  He had daily stiffness in both knees.  
He had occasional swelling in both knees.  Both knees give way 
daily, the left knee more frequently than the right knee, with 
occasional falls.  He reported occasional locking of both knees.  
He has 3 flare-ups a month with inability to stand after sitting 
for more than 2 hours at a time, stand for more than 3 hours, or 
walk more than one-half mile.  The Veteran used a double hinged 
knee brace on both knees daily.  The Veteran has been employed 
full time as a high school teacher since August 2006.  He 
recently resigned as the Junior High School football coach 
because he could not stand for the 2 hour practice.  Physical 
examination revealed no swelling in either knee.  There was 
tenderness to palpation on the medial aspect of the right knee 
and on the medial and lateral aspects of the left patella.  
Extension was 0 degrees in both knees and nonpainful, and did not 
change after repetition.  Flexion was 0 to 115 degrees in both 
knees with grimacing from 90 to 115 degrees and did not change 
after repetition.  There was marked muscle guarding with passive 
flexion to 120 degrees with grimacing from 90 to 120 degrees.  
There was no ligamentous instability.  McMurray test was negative 
in the left knee and equivocal in the right knee.  The Veteran 
could stand on 1 leg and perform a modified squat.  His gait was 
normal and unaided.  Bilateral standing X-rays did not reveal any 
acute fracture, dislocation, degenerative changes or joint 
effusions, and the tibiofemoral joint space was maintained 
bilaterally.  The Veteran was diagnosed with degenerative 
arthritis of both knees.  The examiner found that the Veteran's 
service-connected knee conditions produce no significant 
functional impairment that would interfere with the Veteran's 
capacity to maintain gainful employment.  

The Veteran participated in Vocational Rehabilitation.  In 
Rehabilitation Plan dated in October 2002 the program goal 
identified was to obtain the skills, knowledge, and abilities to 
secure employment as a Secondary Education Teacher.  The 
projected completion date was set at August 2006.  The Board 
notes that the Veteran has reported that has been employed as a 
teacher since August 2006.

The Board notes that the Veteran's left knee disorder is 
currently awarded the maximum rating under Diagnostic Code 5259; 
however, the Board will consider whether the Veteran's left knee 
disorder warrants a higher evaluation under any alternative 
Diagnostic Code.

The Board finds that entitlement to an evaluation in excess of 10 
percent disabling for the Veteran's right knee disability is not 
warranted during any period on appeal and entitlement to an 
evaluation in excess of 10 percent disabling for the Veteran's 
left knee disability is not warranted during any period on 
appeal, excluding the period during which the Veteran was awarded 
a temporary total evaluation for convalescence.

During the entire period on appeal neither of the Veteran's knees 
manifested a range of motion of flexion limited to 45 degrees or 
less, or extension limited to 10 degrees or more.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261.  Even when considering the 
Veteran's complaints of pain, increased functional impairment in 
either knee is not present.  38 C.F.R. §§ 4.40 and 4.45 (2009); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran's medical 
reports consistently show complaints of pain without evidence of 
fatigue, impairment of endurance, or weakening of movements.  
See, e.g., VA examination reports dated in 2001, 2002, 2004, 
2006, and 2009; Examination Report of Dr. J.A.  Overall, there is 
no medical evidence to show that pain, flare-ups of pain or any 
incoordination, supported by objective findings, results in 
additional limitation of motion of either knee to a degree that 
would support higher rating.

There is absolutely no evidence of any impairment of the tibia 
and fibula or ankylosis of the right or the left knee.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256, 5262.  Physical examination and 
x-ray findings in this regard are normal.    Additionally, 
although the record reveals numerous complaints of knee 
instability, that the Veteran has worn braces on both knees, has 
reported using a cane for additional support, and was noted to 
need assistance going up stairs by his daughter, there is no 
objective evidence of any recurrent subluxation or lateral 
instability of the right or the left knee as evidenced by 
negative McMurray's, Lachmans, drawer, and varus and valgus 
stress tests throughout the Veteran's appeal.  See, e.g., VA 
examination reports dated in 2001, 2002, 2004, 2006, and 2009; 
Examination Report of Dr. J.A..  As such, entitlement to an 
increased evaluation for right knee and left knee disabilities 
due to recurrent subluxation or lateral instability is denied.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.

Finally, the Board is cognizant of the degenerative changes in 
the Veteran's knees.  Nonetheless, an increased rating in this 
regard is not warranted.  As noted above, separate 10 percent 
ratings have already been assigned based on the Veteran's limited 
motion with pain.  No higher rating is warranted under the 
provisions of Diagnostic Code 5010-5003.  See also 38 C.F.R. 
§ 4.14.

The Board acknowledges that the Veteran genuinely believes that 
the severity of his left and right knee disabilities merit higher 
ratings.  However, as a layperson, lacking in medical training 
and expertise, the Veteran cannot provide a competent opinion on 
a matter as complex as the severity of his service-connected 
disabilities, and his views are of no probative value.  In fact, 
even if his opinion was entitled to be accorded some probative 
value, it is far outweighed by the objective clinical findings of 
record and the opinions provided by qualified medical 
professionals, which show that the criteria for ratings in excess 
of 10 percent for his left and right knee disabilities have not 
been met.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

In reaching the decisions above the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the claims, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered whether the Veteran's claim warrants 
referral to the Chief Benefits Director of VA's Compensation and 
Pension Service under 38 C.F.R. § 3.321.  The Court clarified the 
analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  See Thun v. Peake, 22 
Vet. App. 111 (2008).  The Court stated that the RO or the Board 
must first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.  Id.

The Veteran does not meet the criteria for an evaluation in 
excess of 10 percent disabling for a right knee disorder or a 
left knee disorder, and there are no aspects of this disability 
not contemplated by the schedular criteria.

Furthermore, the Board finds no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to the 
service-connected disabilities at issue, that would take the 
Veteran's case outside the norm so as to warrant an 
extraschedular rating.  The Veteran has not required frequent 
periods of hospitalization related to any service-connected 
disability at issue.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, under 
38 C.F.R. § 3.321 is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).

III.  TDIU

In order to establish entitlement to TDIU due to service-
connected disabilities, there must be impairment so severe that 
it is impossible for the average person to secure and follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16.  VA defined substantially gainful 
employment as "employment at which non-disabled individuals earn 
their livelihood with earnings comparable to the particular 
occupation in the community where the Veteran resides."  See 
M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(d).  In reaching 
such a determination, the central inquiry is "whether the 
Veteran's service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
Veteran's level of education, special training, and previous work 
experience when arriving at this conclusion, but factors such as 
age or impairment caused by non-service-connected disabilities 
are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board notes that marginal employment is not considered to be 
substantially gainful employment.  Marginal employment generally 
shall be deemed to exist when a Veteran's earned annual income 
does not exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for one 
person.  Marginal employment may also be held to exist, on a 
facts-found basis (includes but is not limited to employment in a 
protected environment such as a family business or sheltered 
workshop), when earned annual income exceeds the poverty 
threshold.  38 C.F.R. § 4.16(a).

Total disability may or may not be permanent.  Permanence of 
total disability exists when such impairment is reasonably 
certain to continue throughout the life of the disabled person.  
Diseases and injuries of long standing which are actually totally 
incapacitating will be regarded as permanently and totally 
disabling when the probability of permanent improvement under 
treatment is remote.  38 C.F.R. § 3.340.

Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or more, 
and sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a).

However, even if the ratings for a Veteran's disabilities fail to 
meet the first two objective bases upon which a permanent and 
total disability rating for compensation purposes may be 
established, the Veteran's disabilities may be considered under 
subjective criteria.  If the Veteran is unemployable by reason of 
his disabilities, occupational background, and other related 
factors, an extraschedular total rating may also be assigned on 
the basis of a showing of unemployability, alone.  See 38 C.F.R. 
§ 4.16(b).

The Veteran's service-connected disabilities include the 
following: traumatic arthritis of the right knee, evaluated as 10 
percent disabling, effective December 22, 2000, and status post 
arthroscopy of the left knee with debridement of chondromalacia, 
evaluated as 10 percent disabling effective December 22, 2000, 
100 percent disabling, effective August 14, 2003, and 10 percent 
disabling, effective October 1, 2002.  The RO assigned a combined 
disability evaluation of 20 percent, effective December 22, 2000, 
100 percent, effective August 14, 2002, and 20 percent, effective 
October 1, 2002, for these service-connected disabilities.

The Board notes that, other than the period during which the 
Veteran was in receipt of a temporary total evaluation, the 
Veteran does not meet the schedular criteria for a TDIU.  
However, as noted above, the Veteran's disabilities may be 
considered under subjective criteria and a TDIU may be assigned 
based upon a showing of unemployability alone.

As noted above, the Veteran participated in Vocational 
Rehabilitation proved by VA.  In a Rehabilitation Plan dated in 
October 2002 the program goal identified was to obtain the 
skills, knowledge, and abilities to secure employment as a 
Secondary Education Teacher.  The projected completion date was 
set at August 2006.  Transcripts associated with the claims file 
reveal that the Veteran successfully completed his coursework 
attaining mostly A grades.  The Board notes that the Veteran has 
reported that he has been employed as a teacher since August 
2006.

In multiple treatment notes, dated prior to August 2006, the 
veteran reported that he did not work due to his knee pain.  As 
discussed above, in a report of a private medical evaluation, 
dated in February 2004, the veteran was noted to be able to work 
at approximately light duty as defined by the Department of 
Labor.

As noted above, in a letter from the U.S. Postal Service, dated 
in April 2004, the Veteran was reported to be unable to work at 
the Postal Service due to his disabilities as evaluated by a 
medical examiner.  The letter indicated that the inability to 
work for the PO was due to the Veteran's limitations including 
limitations on bending, lifting, kneeling, sitting, and stooping.

In a Social Security Administration Department of Health and 
Human Services statement, the Veteran was noted to have some 
restrictions but that he was capable of working as a sales 
representative.

In October 2006, after examination, a VA examiner stated that the 
Veteran's knee disorders "at least 50 [percent] or lesser degree 
to preclude him from obtaining or maintaining substantially 
gainful employment."

In December 2009, after examination, a VA examiner reported that 
the impairment caused by the Veteran's knee disorders was mild 
and that the Veteran had been gainfully employed since 2006.  The 
examiner rendered the opinion that the Veteran's service-
connected knee conditions produced no significant functional 
impairment that would interfere with his capacity to maintain 
gainful employment.

The Board notes that the Veteran has indicated that he has 
difficulty standing and sitting for extended periods of time.  
The Veteran has reported that could not continue as a football 
coach due to the extensive amount of standing required in the 
position.  In addition, the Board notes that the Veteran reported 
that had to quit his job as a stand-up forklift operator due to 
his knee disorders.

In this case, the evidence of record does not show that the 
Veteran's service-connected disabilities precluded all forms of 
substantially gainful employment consistent with his education 
and employment background during the period exclusive of the 
Veteran's period of temporary total evaluation for convalescence.  
Although there is evidence of record that the Veteran was denied 
employment by the Postal Service, the evidence reveals that the 
Veteran has been able to work as a sales representative during 
prior to gaining education pursuant to the Vocational 
Rehabilitation program.  During the Veteran's Vocational 
Rehabilitation period, although the Veteran noted that he needed 
special permission from his teachers to stand and move about 
during class, the Veteran successfully completed his coursework 
earning predominantly A grades.  Subsequently, after completing 
his training, the Veteran has been employed full time as a 
teacher since August 2006.  The Board acknowledges that the 
Veteran has indicated that teaching causes his knees discomfort 
when he stands for extended periods.  However, the Veteran does 
not contend that he has not been employed at any time since 
August 2006.  After examination in October 2006, the examiner 
provided an equivocal opinion regarding the Veteran's 
employability.  However, the Board notes that at that time the 
Veteran was employed gainfully.  After examination in December 
2009, the examiner rendered the opinion that the Veteran's knee 
conditions did not cause any impairment that would preclude 
substantially gainful employment.

The Board notes that the Veteran is not entitled to TDIU during 
his period of temporary total evaluation for convalescence 
pursuant to 38 C.F.R. § 4.30.  Temporary total ratings will be 
assigned from the date of hospital admission and continue for 1, 
2, or 3 months from the first day of the month following hospital 
discharge when treatment of a service-connected disability 
results in: (1) Surgery (including outpatient surgery after March 
1, 1989) necessitating at least one month of convalescence. (2) 
Surgery with severe postoperative residuals such as incompletely 
healed surgical wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a body 
cast, or the necessity for house confinement, or the necessity 
for continued use of a wheelchair or crutches (regular weight-
bearing prohibited); or (3) Immobilization by cast, without 
surgery, of one major joint or more.  38 C.F.R. § 4.30(a).  As 
such, as a temporary total evaluation for convalescence, in 
essence contemplates the inability to obtain and maintain 
substantially gainful employment, to award a TDIU during this 
time period is prohibited by the regulations against pyramiding 
discussed above.  

As such, the Board finds that entitlement to TDIU is not 
warranted.


ORDER

Entitlement to an initial evaluation in excess of 10 percent for 
traumatic arthritis of the right knee is denied.

Entitlement to an evaluation in excess of 10 percent for 
postoperative residuals of arthroscopy of the left knee with 
debridement of chondromalacia, excluding the period during which 
the Veteran has been awarded a temporary total evaluation, is 
denied.  

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) is 
denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


